

	

		II

		Calendar No. 413

		109th CONGRESS

		2d Session

		S. 2603

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2006

			Mr. Thomas (for himself

			 and Mr. Enzi) introduced the following

			 bill; which was read the first time

		

		

			April 24, 2006

			Read the second time and placed on the

			 calendar

		

		A BILL

		To reduce temporarily the royalty required to be paid for

		  sodium produced on Federal lands, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Soda Ash Royalty Reduction Act of

			 2006.

		2.Reduction in

			 royalty rate on soda ashNotwithstanding section 102(a)(9) of the

			 Federal Land Policy Management Act of 1976 (43 U.S.C. 1701(a)(9)),

			 section

			 24 of the Mineral Leasing

			 Act (30

			 U.S.C. 262), and the terms of any lease under that Act, the

			 royalty rate on the quantity or gross value of the output of sodium compounds

			 and related products at the point of shipment to market from Federal land in

			 the 5-year period beginning on the date of the enactment of this Act shall be 2

			 percent.

		3.StudyAfter the end of the 4-year period beginning

			 on the date of the enactment of this Act, and before the end of the 5-year

			 period beginning on that date, the Secretary of the Interior shall report to

			 the Congress on the effects of the royalty reduction under this Act,

			 including—

			(1)the amount of

			 sodium compounds and related products at the point of shipment to market from

			 Federal land during that 4-year period;

			(2)the number of

			 jobs that have been created or maintained during the royalty reduction

			 period;

			(3)the total amount

			 of royalty paid to the United States on the quantity or gross value of the

			 output of sodium compounds and related products at the point of shipment to

			 market produced during that 4-year period, and the portion of such royalty paid

			 to States; and

			(4)a recommendation

			 of whether the reduced royalty rate should apply after the end of the 5-year

			 period beginning on the date of the enactment of this Act.

			

	

		April 24, 2006

		Read the second time and placed on the

		  calendar

	

